Citation Nr: 9908239	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma due to radiation exposure.

2.  Entitlement to service connection for a respiratory 
disorder due to radiation exposure.

3.  Entitlement to service connection for memory loss due to 
radiation exposure.

4.  Entitlement to service connection for hair loss due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1946 to July 
1948.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant was exposed to ionizing radiation during 
active duty service.

3.  The appellant's basal cell carcinoma was first shown many 
years after separation from service; basal cell carcinoma did 
not result from inservice exposure to ionizing radiation.

4.  The appellant does not suffer from any respiratory 
disorder and a claim for service connection for such disorder 
is not plausible.

5.  A disability causing memory loss was not manifested in 
service.

6.  The appellant does not currently suffer from a disability 
causing memory loss.

7.  Memory loss is not a radiogenic disease and the claim for 
service connection is not plausible.

8.  A disability causing hair loss was not manifested in 
service.

9.  Hair loss is not a radiogenic disease and the claim for 
service connection is not plausible.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in service or as a 
result of inservice exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

2.  The claim for service connection for a respiratory 
disorder is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991), 38 C.F.R. §§ 3.303, 3.311 (1998).

3.  The claim for service connection for memory loss is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
38 C.F.R. §§ 3.303, 3.311 (1998).

4.  The claim for service connection for hair loss is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
38 C.F.R. §§ 3.303, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he was exposed to ionizing 
radiation in service and that as a result, he now suffers 
from skin cancer, a respiratory disorder, memory loss, and 
hair loss.  He claims that he was treated for a skin rash 
during active duty service, and that he was first diagnosed 
with skin cancer in the mid 1950's.  He indicates that the 
physician that treated him for the skin cancer in the 1950's 
is deceased.  His service medical records are not available; 
it appears that any such records were destroyed in a fire at 
the National Personnel Records Center. 

Post-service medical evidence of record include private 
treatment records which indicate that the appellant was 
treated for actinic keratoses beginning in 1988 and for basal 
cell carcinoma beginning in 1991.  A VA dermatological 
examination, dated in June 1994, indicates that he was 
diagnosed with multiple actinic keratosis, recently treated 
with cryosurgery with secondary phenomenon of boil formation.  
He was also diagnosed with two lipomas of chronic duration.  
It was recommended that he receive follow-up care for 
management of his precancers and for any potential skin 
cancers that may occur in the future as he had a history of 
several skin cancers.

Report of a VA respiratory examination, dated in July 1994, 
indicates that the appellant's respiratory system was found 
to be normal.  His chest x-ray noted no acute diseases.  

Report of a VA "diseases/injuries of the brain" 
examination, dated in June 1994, indicates that the appellant 
reported that he had had memory problems for the last 40 
years.  He indicated that at times, he could think lucidly, 
but at times, he drew a blank when asked a question.  
However, if he thought really hard, he could recall the 
answer to the question.  The impression was subjective memory 
loss.  The examination was more consistent with poor 
concentration.  Neurological findings did not reveal any 
evidence of a neurological disorder that would account for 
his complaints of memory loss.  It was highly unlikely that 
he had a degenerative dementia as the cause of his problems 
because they have ensued for over forty years.  An EEG was 
also conducted to rule out a seizure disorder.  Report of the 
EEG, dated in July 1994, indicates a normal record for waking 
state.  

A letter from the Defense Nuclear Agency, dated in August 
1995, indicates that historical records confirm that the 
appellant was present at Operation SANDSTONE.  A search of 
the dosimetry data revealed no record of radiation exposure 
for the appellant.  However, a scientific dose reconstruction 
indicated that he would have received a probable dose of 
0.053 rem gamma (upper bound of 0.20 rem gamma).  A 
scientific dose reconstruction indicated that due to his 
unit's distance from ground zero, he had virtually no 
potential for exposure to neutron radiation.

A medical opinion from the Under Secretary for Health, dated 
in November 1995, indicates that the CIRRPC Science Panel 
Report Number 6, 1988, does not provide screening doses for 
skin cancer.  The report notes that skin cancer is usually 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  Excess numbers of basal cell skin cancers are 
also reported in margins of irradiated areas which received 
estimated doses of 9-12 rads.  In light of this, it was the 
opinion of the Under Secretary for Health that it was 
unlikely that the appellant's basal cell skin cancer could be 
attributed to ionizing radiation exposure in service.  Based 
on this opinion and a review of the evidence, the Under 
Secretary for Benefits determined, in an opinion letter dated 
in November 1995, that there was no reasonable possibility 
that the basal cell carcinoma was the result of inservice 
radiation exposure.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 

include the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, mption period, and (2) present disability 
from it.  Id.

I.  Basal cell carcinoma.

Initially, the Board finds that the claim of service 
connection for basal cell carcinoma is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the appellant has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to service connection 
for the appellant's skin cancer is not warranted.  While skin 
cancer is considered a radiogenic disease and there is 
evidence that the appellant was exposed to radiation in 
service, it has been determined that his inservice radiation 
exposure did not result in his skin cancer.  The Board also 
notes that he was not diagnosed with skin cancer, according 
to him, until several years after separation from service 
(1950's); although, medical documentation of this is not 
available.  Rather, skin cancer was first shown in 1991.  
Given that skin cancer was not shown in service or within one 
year after separation therefrom, that it was not caused by 
his inservice radiation exposure, and that there is no 
competent medical evidence otherwise linking his skin cancer 
to service or to exposure to ionizing radiaation therein, the 
claim must be denied.

II.  Respiratory disorder.

The Board has considered the evidence and the applicable laws 
and finds that the claim of service connection for a 
respiratory disorder is not well-grounded.  As mentioned 
above, the evidence of record indicates no current diagnosis 
of a respiratory disorder.  Without any medical evidence of a 
current disorder, a claim is not well-grounded and must be 
denied.

III.  Memory loss.

The Board has considered the evidence and the applicable laws 
and finds that the claim of service connection for memory 
loss is not well-grounded.  First, it is noted that the 
appellant has not indicated that he suffered from any 
disability resulting in memory loss during active duty 
service.  In addition, it is noted that memory loss is not 
considered a radiogenic disease under the regulation and no 
evidence to the contrary has been presented.  Further, the 
evidence of record does not indicate that he currently 
suffers from any disability causing memory loss.  On VA 
examination, the impression was that he had poor 
concentration; but, no neurologic disorder or degenerative 
dementia which would account for his subjective memory loss 
was found.  Given this evidence, the Board concludes that 
this claim is not well-grounded.

IV.  Hair loss.

The Board has considered the evidence of record and the 
applicable laws and concludes that the claim for service 
connection for hair loss is not well-grounded.  The Board 
notes that the appellant has not alleged that he suffered 
from any disability causing hair loss during active duty 
service.  In addition, hair loss itself is not considered a 
radiogenic disease and no evidence to the contrary has been 
submitted.  There is no competent medical evidence linking a 
hair loss disability to service or to exposure to ionizing 
radiation therein.  Given this, the Board concludes that the 
claim is not well-grounded.


ORDER

Entitlement to service connection for basal cell carcinoma 
due to radiation exposure is denied.

Entitlement to service connection for a respiratory disorder 
due to radiation exposure is denied.

Entitlement to service connection for memory loss due to 
radiation exposure is denied.

Entitlement to service connection for hair loss due to 
radiation exposure is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




 

- 9 -


- 1 -


